Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was filed on/after the mailing date of the application on 08/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Examiner respectfully withdraws the claim objections in light of the amendment.
Examiner respectfully withdraws the previous 112(b) rejections in light of the amendment.
Regarding applicants arguments on pages 10-11 directed at Hutz and the rejection of claim 1, Examiner respectfully agrees that Hutz does not disclose all of the claim amendments and respectfully enters Ahlers et al (US 20110235549 A1)
Ahlers teaches display a network setting screen (display screen) configured to accept an operation to request activation of a guest network (enable guest network) (0097; 0098; display screen to configuring any of the guest networks, and enabling the guest network)
 generate a password (guest network password) for connecting to a communication relay apparatus (connecting to the router) in response to the operation to request activation of the guest network (after enabling the network and configuration is performed), (Fig 25; 0097-0098; the system generates a password for the guest network during the configuration and enabling steps, furthermore the administrator can assign the password during the configuration and enabling steps)
 the guest network (guest network) being set (enabled) by the communication relay apparatus (router);(0096; 0098; the guest network is accessible from the router, is configured and enabled at the router, and therefore is set by the router;)
 transmit, (0042; user computer 120a or 120b being used to manage the networks and the router) to the communication relay apparatus, (router) an addition request signal representing a request (configuration process) to add an identifier that identifies the guest network (guest network name) to the communication relay apparatus,(router) (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request see 0076; 0078-0079; 0081 how the admin computer uses a tool for communication with the router and setting identifiers and passwords)
the addition request signal including the identifier (Fig 25; guest network name) and the generated password (Fig 25; guest network password) for connecting the guest network; (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request; the configuration information includes the guest network name and the guest network password)

Further, examiner enters Wiedmann et al. (US 8019082 B1)
acquire a list of available guest networks, (Fig 3; list of available networks)
display a network setting screen (network configuration screen) configured to accept an operation to request activation (configuring and connecting to) of a guest network (an available network) from among the list of available guest networks, (Fig 3- Fig 7; shows configuration screens for adding new networks, selecting and configuring existing networks; 

	A new grounds of rejection can be found below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, claim 1 recites  “display a network setting screen configured to accept an operation to request activation of a guest network from among the list of available guest networks”. Examiner has respectfully reviewed the application and is unable to find disclosure for the following limitation, the specification [0071; 0090; 0101] discuss activation of the “guest network creation application” or activation of the “apparatus” but does not disclose a request for activation of a guest network. Examiner respectfully requests the applicant use language in line with the specification.
Regarding claim 1, the claim recites “acquire a list of available guest networks”. The examiner has reviewed the specification and points to [0069] which recites “The usage start time is the time when the SSID has been added and the guest network has become available for usage”. Examiner points out the specification does not disclose the guest network is available prior to adding of the identifier which is a later step in Claim 1. 

Regarding claims 10 and 13, the claims inherit the same rejection as claim 1 above for reciting similar limitations.

Regarding claim 3, the claim recites, “The information processing apparatus according to claim 2, wherein the elapsed time is measured by the information processing apparatus from activation of an application program that transmits the addition request signal to the transmission of the deletion request signal”. Examiner has reviewed the specification and finds no explicit recitation that the elapsed time is no longer monitored after the transmission of the deletion request. Examiner respectfully requests the applicant point to where in the specification this is explicitly disclosed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites “The information processing apparatus according to claim 2, wherein the elapsed time is measured by the information processing apparatus from activation of an application program that transmits the addition request signal to the transmission of the deletion request signal”. Examiner notes that the elapsed time is based on claim 1, which recites the elapsed time is when the relay apparatus added the identifier, and claim 3 discloses that it starts at the activation of an application. Examiner is unsure how the elapsed time starts being monitored at two different times.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 20110235549 A1) in view of Ballard et al. (US 20180242154 A1) in view of Wiedmann et al. (US 8019082 B1)

Regarding claim 1, Ahlers teaches an information processing apparatus comprising: (0033; System)
 circuitry; (0105; processor)
 and a memory storing computer-executable instructions that cause the circuitry to: (0105; processor executing instructions)
 display a network setting screen (display screen) configured to accept an operation to request activation of a guest network (enable guest network) (0097; 0098; display screen to configuring any of the guest networks, and enabling the guest network)
 generate a password (guest network password) for connecting to a communication relay apparatus (connecting to the router) in response to the operation to request activation of the guest network (after enabling the network and configuration is performed), (Fig 25; 0097-0098; the system generates a password for the guest network during the configuration and enabling steps, furthermore the administrator can assign the password during the configuration and enabling steps)
 the guest network (guest network) being set (enabled) by the communication relay apparatus (router);(0096; 0098; the guest network is accessible from the router, is configured and enabled at the router, and therefore is set by the router;)
 transmit, (0042; user computer 120a or 120b being used to manage the networks and the router) to the communication relay apparatus, (router) an addition request signal representing a request (configuration process) to add an identifier that identifies the guest network (guest network name) to the communication relay apparatus,(router) (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request see 0076; 0078-0079; 0081 how the admin computer uses a tool for communication with the router and setting identifiers and passwords)
the addition request signal including the identifier (Fig 25; guest network name) and the generated password (Fig 25; guest network password) for connecting the guest network; (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request; the configuration information includes the guest network name and the guest network password)
Ahlers does not explicitly teach acquire a list of available guest networks,
display a network setting screen configured to accept an operation to request activation of a guest network from among the list of available guest networks,
 	and transmit, to the communication relay apparatus, a deletion request signal, which includes the identifier, 
representing a request to delete the identifier upon determining that an elapsed time from when the communication relay apparatus has added the identifier has exceeded a possible usage time of using the guest network.
In an analogous art Ballard teaches and transmit, to the communication relay apparatus,(access point) a deletion request signal, (removal request) which includes the identifier,(SSID) representing a request to delete (SSID removal request) the 25identifier upon determining that an elapsed time from-47- when the communication relay apparatus has added (assigned) the identifier has exceeded a possible usage time of using the guest network (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points to remove access to the temporary network SSID)
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers to include transmitting an SSID delete request upon determining that an elapsed time from when the SSID was added/assigned has elapsed as is taught by Ballard.
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.
	Ahlers in view of Ballard do not explicitly teach acquire a list of available guest networks,
display a network setting screen configured to accept an operation to request activation of a guest network from among the list of available guest networks,
	In an analogous art Wiedmann teaches acquire a list of available guest networks, (Fig 3; list of available networks)
display a network setting screen (network configuration screen) configured to accept an operation to request activation (configuring and connecting to) of a guest network (an available network) from among the list of available guest networks, (Fig 3- Fig 7; shows configuration screens for adding new networks, selecting and configuring existing networks; 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard to include a user interface for displaying and configuring the networks as is taught by Wiedmann
	The suggestion/motivation for doing so is to better manage and configure networks [background]

Regarding claim 2, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus according to claim 1, and is disclosed above, Ahlers does not explicitly disclose but Ballard teaches wherein the circuitry further 10continuously determines whether the elapsed time has exceeded the possible usage time, and transmits the deletion request signal to the communication relay apparatus upon determining that the elapsed time has exceeded the possible usage time (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the servers that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers to include determining when a time based lease has expired and transmitting an SSID removal request as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 3, Ahlers in view of Ballard in view of Weidmann teach the information processing apparatus according to claim 2, and is disclosed above, Ahlers does not explicitly teach but Ballard teaches wherein the elapsed time (SSID lease time) is measured by the information processing apparatus from activation of an application program that transmits (Fig 7; Set SSID command from the server to the access point; which must have been performed by instructions and are equivalent to an application program) the addition request signal to the transmission of the deletion request signal (Fig 7; remove SSID command from the server to the access point) (the users lease of the SSID has expired) (Fig 7; 0066; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers to include determining when a time based lease has expired based on instructions stored on the device as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 4, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus according to claim 1, and is disclosed above, Ahlers does not explicitly teach but Ballard teaches wherein the circuitry further receives an operation of a deletion instruction to delete the identifier, and 10transmits the deletion request signal to the communication relay apparatus upon determining that the operation of the deletion instruction is received (Fig 7; 0068; transmitting from the DHCP server to the provisioning server an SSID expired lease, and transmitting by the provisioning server an SSID removal request to the access point)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers to relay a deletion request as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.

Regarding claim 7, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus according to claim 1, and is disclosed above, Ahlers further teaches wherein the circuitry further sets a character string representing the 15identifier according to an operation by a user, (0076; 0079; Fig 25; the user can set the guest network password by changing the current password)
 and transmits, to the communication relay apparatus, the addition request signal representing the request to add the identifier represented by the character string that has been set (0076; 0079; 0081; Fig 25; the user can set the guest network password by changing the current password through configuration of the router using the admin application on the user computer)

Regarding claim 10, Ahlers teaches a communication system comprising: (0033; system)
 an information processing apparatus; (0074; Fig 4; Admin computer running admin tool application; Fig 1; computer 120a or 120b) 
and a communication relay apparatus,(Fig 1 and Fig 3; router 130)
 wherein the information processing apparatus includes: a first circuitry; (0105; processor) and a first memory storing computer-executable instructions that cause the first circuitry to:(0105; processor executing instructions) 
display a network setting screen (display screen) configured to accept an operation to request activation of a guest network (enable guest network) (0097; 0098; display screen to configuring any of the guest networks, and enabling the guest network)
transmit, (0042; user computer 120a or 120b being used to manage the networks and the router) to the communication relay apparatus, (router) an addition request signal representing a request (configuration process) to add an identifier that identifies the guest network (guest network name) to the communication relay apparatus,(router) (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request see 0076; 0078-0079; 0081 how the admin computer uses a tool for communication with the router and setting identifiers and passwords)
in response to the operation to request activation of the guest network, (after enabling the network and configuration is performed), (Fig 25; 0097-0098; in response to admin configuration in the above limitation)
the guest network (guest network) being set (enabled) by the communication relay apparatus (router);(0096; 0098; the guest network is accessible from the router, is configured and enabled at the router, and therefore is set by the router;)
the addition request signal including the identifier (Fig 25; guest network name) and the generated password (Fig 25; guest network password) for connecting the guest network; (0038; 0042; 0097; user computer is used for communication configurations such as those seen in Fig 25 which is a request for configuring the guest network on the router and is equivalent to a request; the configuration information includes the guest network name and the guest network password)
and wherein the communication relay apparatus includes: (Fig 1: router 130 ) a second circuitry; (Fig 3; Processor) and a second memory storing computer-executable instructions that cause the second circuitry to: (Fig 3; memory wit instructions) 
add the identifier based on the identifier and the password included in the addition request signal upon receiving the addition request signal from the information processing apparatus; (0053; configuration of the router is communicated to the router by the admin computer)
	Ahlers does not explicitly teach acquire a list of available guest networks; display a network setting screen configured to accept an operation to request activation of a guest network from among the list of available guest networks; 
and transmit, to the communication relay apparatus, a deletion request signal, which includes the identifier, representing a request to delete the identifier upon determining that Page 5 of 14Docket No.: 20R-024 App. No.: 16/999,428an elapsed time from when the communication relay apparatus has added the identifier has exceeded a possible usage time set as a time of using the guest network,
and delete the identifier included in the deletion request signal upon receiving the deletion request signal from the information processing apparatus.
In an analogous art Ballard teaches transmit, to the communication relay apparatus, (access point) a deletion request signal,(removal request) which includes the identifier,(SSID) representing a request to delete the identifier upon determining that an 10elapsed time (time based lease) from when the communication relay apparatus has added the identifier (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
 has exceeded a possible usage time set as a time (time based lease has expired based on usage) of using the guest network, (the users lease of the SSID has expired) (Fig 7; 0068; Determining by the server that the users time based lease of the SSID has expired and transmitting SSID removal requests to the access points)
and wherein the communication relay apparatus 15includes:
delete the identifier included in 25the deletion request signal upon receiving the deletion request signal from the information processing apparatus.  (Fig 7; 0068; removing the SSID based on the removal request)
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers to include transmitting an SSID delete request upon determining that an elapsed time from when the SSID was added/assigned has elapsed as is taught by Ballard
	The suggestion/motivation for doing so is to automatically provisioning of multi-tenant wireless local area networks.
	In an analogous art Wiedmann teaches acquire a list of available guest networks, (Fig 3; list of available networks)
display a network setting screen (network configuration screen) configured to accept an operation to request activation (configuring and connecting to) of a guest network (an available network) from among the list of available guest networks, (Fig 3- Fig 7; shows configuration screens for adding new networks, selecting and configuring existing networks; 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard to include a user interface for displaying and configuring the networks as is taught by Wiedmann
	The suggestion/motivation for doing so is to better manage and configure networks [background]

Regarding claim 12, Ahers in view of Ballard in view of Wiedmann teach the communication system according to claim 10, and is disclosed above, Ahlers further teaches wherein the communication relay apparatus (Fig 3; processor) 25includes: -53- a management apparatus configured to manage a communication relay apparatus main body; (Fig 3; processor) and the communication relay apparatus main body configured to be controlled by the management 5apparatus (processor) (0049; processor for controlling the router)

Regarding claim 13, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim. Ahlers teaches (0032-0033; method)

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 20110235549 A1) in view of Ballard et al. (US 20180242154 A1) in view of Wiedmann et al. (US 8019082 B1) and further in view of Fukuoka et al (US 5872916 A1)

Regarding claim 5, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus according to claim 4, and is disclosed above, Ahlers in view of Ballard in view of Wiedmann do not explicitly teach wherein the circuitry further stores, in a storage, authentication information for authenticating validity of the deletion instruction, and determines whether the authentication information is input, wherein the deletion request signal is transmitted to the communication relay apparatus upon in a case where it is determined that the operation of the deletion instruction is received, and the authentication information has been input 
In an analogous art Fukuoka wherein the circuitry further stores, in a storage, authentication information for authenticating validity of the deletion instruction, and determines whether the authentication information is input, wherein the deletion request signal is transmitted to the communication relay apparatus upon in a case where it is determined that the operation of the deletion instruction is received, and the authentication information has been input (Col 4 Lines 64 [Wingdings font/0xE0] Col 5 Line 4; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann to include authenticating deletion requests and transmitting the deletion request based on the authentication as is taught by Fukuoka
	The suggestion/motivation for doing so is to prevent unauthorized access [background]

Regarding claim 6, Ahlers in view of Ballard in view of Wiedmann in view of Fukoka teach the information processing apparatus 5according to claim 5, and is disclosed above, Ahlers in view of Ballard in view of Wiedmann do not explicitly teach but Fukoka teaches wherein the authentication information includes the password for connecting to the guest network.  (Col 2 Lines 50-53; Col 4 Lines 41 [Wingdings font/0xE0] Col 5 Line 22; when a removing request is received, the system authenticates that user, and in response to the authentication of the user, transmitting the removal request to the designated sub-system; the password used by the user is used to login to the system and access the system on the network )
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann to include a password for authenticating deletion requests and transmitting the deletion request based on the authentication as is taught by Fukuoka
	The suggestion/motivation for doing so is to prevent unauthorized access [background]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 20110235549 A1) in view of Ballard et al. (US 20180242154 A1) in view of Wiedmann et al. (US 8019082 B1) and further in view of Shen et al. (US 20170054711 A1)

Regarding claim 8, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus 25according to claim 1, and is disclosed above, Ahlers in view of Ballard in view of Wiedmann do not explicitly teach wherein the circuitry generates-50- a random character string as the password
In an analogous art Shen teaches wherein the circuitry generates-50- a random character string as the password (0013-0014; randomly generated password for gaining access to the network through an access point)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann to include generating a random password used to access the network as is taught by Shen
	The suggestion/motivation for doing so is to provide unregistered users network access [0003-0004]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 20110235549 A1) in view of Ballard et al. (US 20180242154 A1) in view of Wiedmann et al. (US 8019082 B1) and further in view of Kruse et al. (US 20080083037 A1)

Regarding claim 9, Ahlers in view of Ballard in view of Wiedmann teach the information processing apparatus according to claim 1, and is disclosed above, Ahlers in view of Ballard in view of Wiedmann do not explicitly teach wherein the circuitry further sets the possible usage time according to an operation by a user
	Kruse teaches wherein the circuitry further sets the possible usage time according to an operation by a user (0056; wherein the administrator sets a limited time period for the temporary user account)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann to include an administrator setting usage time as is taught by Kruse
	The suggestion/motivation for doing so is to secure systems from misuse [0002]




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlers et al (US 20110235549 A1) in view of Ballard et al. (US 20180242154 A1) in view of Wiedmann et al. (US 8019082 B1) in view of Ruan (US 20200106920 A1) in view of Yumura et al (US 20160295546 A1) in view of Hovsepian (US 20020095420 A1)

Regarding claim 11, Ahlers in view of Ballard in view of Wiedmann teach the communication system according to claim 10, and is disclosed above, Ahlers in view of Ballard in view of Wiedmann do not explicitly teach further comprising: a printing apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the printing apparatus, the identifier and the password included in the addition request signal and the possible usage time that is set in advance, and 15the printing apparatus prints, on a medium, information including the identifier, the password, and the possible usage time received from the information processing apparatus
In an analogous art Ruan teaches further comprising: a printing apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the printing apparatus, the identifier and the password included in the addition request signal (0096-0098; transmitting by controller 130 AP information include SSID and password)
 	and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password (0025-0026; 0087-0088; 0142; the printer can receive printing commands for printing any information provided to the printer, include the password, SSID)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann to include transmitting an SSID and password to a printer, and using the printer to print the password and SSID
	The suggestion/motivation for doing for establishing connection with the printer
Ahlers in view of Ballard in view of Wiedmann in view of Ruan do not explicitly teach the possible usage time that is set in advance, and 15the printing apparatus prints, on a medium, and the possible usage time received from the information processing apparatus
	In an analogous art Yumura teaches further comprising: an apparatus, wherein 10the first circuitry of the information processing apparatus transmits, to the apparatus, the identifier (SSID) and the possible usage time that is set in advance (0076-0077; 0087; 0088; 0096-0097; transmitting to the terminal the SSID and a notification of when the SSID has expired, and is set in advance)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann in view of Ruan to include transmitting an SSID and when the SSID expires to the apparatus, and where the time the SSID expires is set in advance
	The suggestion/motivation for doing for establishing connection between devices 0007-0016
Ahlers in view of Ballard in view of Wiedmann in view of Ruan in view of Yumura do not explicitly teach and 15the printing apparatus prints, on a medium, and the possible usage time received from the information processing apparatus
In an analogous art Hovsepian teaches and 15the printing apparatus prints, (MFP) on a medium, information including the identifier, the password and the possible usage time received from the information processing apparatus (Fig 11; 0036; printing on physical cards the certificate, including the identifier, the password, and the Issue date and the use date)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ahlers in view of Ballard in view of Wiedmann in view of Ruan in view of Yumura to include printing an identifier, password, and usage time as is taught by Hovsepian
	The suggestion/motivation for doing for establishing access to content 0003





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451